






Exhibit 10.2e


RESTRICTED STOCK AWARD AGREEMENT - Director
CALERES, INC.
INCENTIVE AND STOCK COMPENSATION PLAN OF 2011




Caleres, Inc., a New York corporation (the “Company”), grants to the participant
identified below an award of Restricted Shares, which shall be shares of the
Company’s Common Stock, $.01 par value (“Common Stock”), pursuant to the
provisions of the Incentive and Stock Compensation Plan of 2011 (the “Plan”),
and subject to the key terms set forth below and the attached General Terms and
Conditions (as amended and restated effective May 28, 2015), including
restrictions applicable to the Restricted Shares, all of which constitute part
of this Agreement (the “Restricted Stock Award”), as follows:


Participant:


Award Grant Date:    May 29, 2015


Number of Restricted Shares: 4,000 Shares of Caleres, Inc.Common Stock, subject
to certain restrictions


Vesting Date:
100% of the Restricted Shares shall vest at 8:00 am CST on the date of the
Company's next Annual Meeting of Shareholders.



IN WITNESS WHEREOF, the parties have caused this Agreement to be executed
effective as of the date written below.


 
 
 
CALERES, INC.
 
 
 
 
 
 
 
By:
 
 
 
 
 
 
 
 
 
 
 
Tim Sutter
 
 
 
Director, Benefits and Compensation
 
 
 
 
 
 
 
Date: May 29, 2015





Accepted: ____________________
 
 
 
Director
 
 
 
 
 
 
 
Date: ________________________
 
 
 
 
 
 
 







--------------------------------------------------------------------------------




Caleres, Inc.


RESTRICTED STOCK AWARD - Director
General Terms and Conditions (as amended and restated effective May 28, 2015)


    
1.
Restrictions. The Restricted Shares are restricted as to disposition and may not
be pledged; and are subject to forfeiture unless certain conditions are met. The
Company’s transfer agent has been advised that the Restricted Shares cannot be
sold, transferred, re-registered or disposed of until the restrictions on the
shares lapse. Restricted Shares shall vest, and the restrictions shall no longer
apply, as to the number or percentage of Restricted Shares and on the dates
specified above as the “Vesting Schedule.” A further restriction on the
Restricted Shares is that you shall only be entitled to receive Shares free of
restrictions if, at the time of the lapse of such restrictions, you are then
serving as a member of the Board of Directors of the Company and shall have been
continuously serving in that capacity since the date of grant of the Restricted
Shares. If you do not meet these conditions at any time, such Restricted Shares
shall be forfeited.



2.
Voting Rights and Dividend Rights. You will be entitled to full voting rights
and dividend rights for all Restricted Shares, beginning with the date of grant,
regardless of restriction periods. Dividends may be paid directly to you or may
be credited to your dividend re-investment plan account. Dividend rights and
voting rights will be cancelled in the event the Restricted Shares are
forfeited.



3.
Book Entry for Restricted Shares. You will not receive a certificate for the
Restricted Shares; instead, the Restricted Shares will be credited as a book
entry to an account in your name with the Company’s transfer agent. At such time
as the restrictions lapse, those Shares that are no longer subject to
restrictions shall be transferred to a non-restricted account in your name with
the transfer agent or as otherwise directed by you and agreed by the Company.



4.
Death or Disability. In the event of termination of service as a director due to
death or Disability, all Restricted Shares shall vest immediately and be free of
restrictions.



5.
Change in Control. Subject to Article 2.7 and Article 13 of the Plan, unless
otherwise specifically prohibited under applicable laws, or by the rules and
regulations of any governing governmental agencies or national securities
exchange, the Restricted Shares still subject to restrictions under this
Agreement shall automatically vest and all restrictions shall lapse upon the
occurrence of a Change in Control.



6.
Adjustment Upon Changes in Capitalization. In accordance with Section 4.2 of the
Plan, in the event that there is a change in the Common Stock of the Company by
reason of stock dividends, split-ups, recapitalizations, mergers,
consolidations, reorganizations, combinations or exchanges of shares, then the
Restricted Shares shall be adjusted in the same manner as other shares of Common
Stock are adjusted.



7.
Tax Withholding. If the Participant is subject to withholding of taxes, the
Board shall have the power and the right to deduct or withhold, or require the
Participant to remit to the Company, an amount sufficient to satisfy Federal,
state, and local taxes, domestic or foreign, required by law or regulation to be
withheld with respect to any taxable event arising as a result of the Award, as
provided in the Plan.



8.
Transferability. This Agreement and the Restricted Shares granted hereunder,
until such time as the restrictions on the Shares have lapsed, may not be sold,
transferred, pledged, assigned, or otherwise alienated or hypothecated, other
than by will or by the laws of descent and distribution.



9.
Administration and Interpretation. This Award Agreement and the rights of the
Participant hereunder are subject to all terms and conditions of the Plan, as
the same may be amended from time to time, as well as to such rules and
regulations as the Board may adopt for administration of the Plan. It is
expressly understood that the Board is authorized to administer, construe, and
make all determinations necessary or appropriate to the administration of the
Plan and this Award Agreement, all of which shall be binding upon the
Participant. The Board may delegate to a committee of the Board all
determinations with respect to the Plan and this Award Agreement. All
capitalized terms used in this Award Agreement shall have the meanings ascribed
to them in the Plan, unless specifically set forth otherwise herein. If there is
any inconsistency between the terms of this Award Agreement and the terms of the
Plan, the Plan’s terms shall completely supersede and replace the conflicting
terms of this Award Agreement.









--------------------------------------------------------------------------------




10.
Miscellaneous



a.
The Board may terminate, amend, or modify the Plan; provided, however, that no
such termination, amendment, or modification of the Plan may in any way
adversely affect the Participant’s rights under this Award Agreement without the
Participant’s written consent.



b.
This Award Agreement shall be subject to all applicable laws, rules, and
regulations, and to such approvals by any governmental agencies or national
securities exchanges as may be required.



c.
To the extent not preempted by Federal law, this Award Agreement shall be
construed in accordance with and governed by the substantive laws of the State
of Missouri without regard to conflicts of laws principles, which might
otherwise apply. Any litigation arising out of, in connection with, or
concerning any aspect of the Plan or this Award Agreement shall be conducted
exclusively in the State or Federal courts in Missouri.





